Citation Nr: 9926926	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  99-02 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to April 
1995.  He is appealing the May 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Los Angeles, California, which denied his claim for service 
connection for tinnitus.  He testified before the undersigned 
Member of the Board, sitting at the RO in April 1999.  At the 
time of the hearing, the veteran withdrew from appellate 
consideration the issue of service connection for hearing 
loss.



FINDING OF FACT

Tinnitus is a disorder of service onset. 


CONCLUSION OF LAW

Tinnitus was incurred during the veteran's service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for a disease diagnosed 
after service discharge when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet.App. 309, 314 (1993).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist the 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the claimant has presented a well grounded claim; 
that is, a claim which is plausible.  If he has not presented 
a well grounded claim, his appeal must fail, and there is no 
duty to assist him in the further development of his claim, 
as any such additional development would be futile.  Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  The Board finds that the 
veteran's claim is well grounded.

The veteran's DD 214 reflects that his primary specialty was 
that of an aviation precision measurement equipment/automatic 
test equipment calibration and repair technician.  Service 
medical records contain no references to complaints or 
diagnoses of tinnitus. 

Shortly after service, in early June 1995, the veteran 
mentioned a complaint of tinnitus, which he wanted added to 
his compensation claim.

The veteran was afforded a VA examination in July 1995, at 
which time he reported having constant, bilateral tinnitus, 
for the past 11/2 years; he stated that he had a 5 year history 
of noise exposure around helicopters and on the firing range.  
Essentially the same findings and history were reported on VA 
examination in March 1997.  

Bruce Leslie Nelson, M.D., wrote in July 1997 that the 
veteran had been experiencing bilateral, more progressive 
tinnitus since 1994 while on active duty, performing 
maintenance work on helicopters.  

The veteran testified at his hearing before the Board in 
April 1999 that he worked in service around helicopters and 
high pitched equipment, without the benefit of ear plugs.  He 
stated that he developed a constant ringing in the ears, 
which he still had.  He conceded that he did not seek medical 
treatment in service for this complaint because he thought it 
would subside.

A review of the evidence shows that the veteran has presented 
consistent complaints of tinnitus since service.  He first 
voiced such complaint to the VA less than 2 months after 
service.  His job duties in service exposed him to acoustic 
trauma, and his private physician has linked the development 
of tinnitus to that exposure.  Although it is true that the 
service medical records contain no evidence regarding 
tinnitus, the Board finds that the evidence is at least in 
equipoise on the question of whether the onset of tinnitus 
was during the veteran's military service.  That being the 
case, any doubt is resolved in the veteran's favor, and 
service connection for tinnitus is conceded.  


ORDER

Service connection for tinnitus is established and the appeal 
is allowed.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

